—Appeals (1) from a decision of the Unemployment Insurance Appeal Board, filed November 18, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct, and (2) from a decision of said Board, filed October 20, 1998, which, inter alia, upon reconsideration, adhered to its prior decision.
Claimant was discharged from his position as a medical technician at a hospital’s blood bank for failing to properly monitor the temperature of the hospital’s stored blood inventory and for falsely recording in an official log that he had notified his supervisors that the refrigerator temperature was *672climbing out of permissible range. When it was discovered the next morning that the refrigerator’s temperature had exceeded the allowable limit, the blood stored therein had to be destroyed. We conclude that substantial evidence supports the decision of the Unemployment Insurance Appeal Board ruling that claimant lost his employment under disqualifying circumstances. Significantly, “falsifying data on documents prepared in the course of one’s employment may be construed as disqualifying misconduct” (Matter of Marigliano [DHL Worldwide Courier Serv. — Sweeney], 248 AD2d 782, 783), as is “[e]mployee behavior that is detrimental to the employer’s interest” (Matter of Cohen [Commissioner of Labor], 255 AD2d 862). Although claimant maintains that he properly informed his supervisors of the problem, his supervisors denied that he had told them; in fact, there was testimony that one of claimant’s supervisors was on his dinner break at the time that claimant alleges he spoke with him. Since questions of credibility are for the Board to resolve (see, Matter of Dunleavy [Hartnett], 180 AD2d 861, 862), we find no reason to disturb the Board’s findings in this matter.
Cardona, P. J., Mikoll, Mercure, Crew III and Yesawich Jr., JJ., concur. Ordered that the decisions are affirmed, without costs.